R OBERT L. BROWN, Justice, dissenting. I agree with Justice .Imber’s dissenting opinion. But like Justice Thornton in his concurring opinion, I am troubled by the General Assembly’s enactment of Act 1184 of 1995, which fists who has standing to sue to determine paternity. Act 1184 reads: Be It Enacted by the General Assembly of the State of Arkansas: SECTION 1. Arkansas Code § 9-10-104 is hereby amended to read as follows: “9-10-104. Suit to determine paternity of illegitimate child. Petitions for paternity establishment may be filed by: (1) A biological mother; (2) A putative father; (3) A person for whom paternity is not presumed or established by court order; or (4) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration. ” Act 1184 of 1995 (emphasis added). The critical question for me is where did the language “9-10-104. Suit to determine paternity of illegitimate child,” which is included in Act 1184, come from? In reviewing Act 725 of 1989, which rewrote § 9-10-104, this language is not included. This means that under Act 725, paternity suits could be brought respecting either illegitimate or legitimate children. However, in checking the 1989 Pocket Supplement of the Family Law Code and the 1992 Replacement Volume as well, the language concerning an “illegitimate child” was added by the codifier as a heading to § 9-10-104, even though Act 725 made no reference to illegitimate children. Descriptive headings and titles added by a codifier, of course, are merely for convenient reference and do not have the force of law. Ark. Code Ann. § 1-2-115 (Repl. 1996). Act 1184 of 1995 was a comprehensive act that amended forty-one statutes relating to the Office of Child Support Enforcement. In amending § 9-10-104, Act 1184 picked up the codifier’s heading relating to paternity suits for illegitimate children as part of the enactment. Nowhere else in the Act is reference made to illegitimacy. The title of Act 1184 does not allude to illegitimate children, and no Emergency Clause is included in the Act. By adding the codifier’s heading, Act 1184 of 1995 significantly amended Act 725 of 1989, which did not limit paternity suits to illegitimate children. Of course, this is a major policy shift. The question then is whether enacting a codifier’s title was legislative error or not. Ordinarily, the presumption is made in favor of error-free enactments. Yet, I am reluctant to countenance a policy shift of such consequence based on the inclusion of a codifier’s heading without any further statement by the General Assembly. It appears the General Assembly may well have inadvertently picked up the codifier’s heading in comprehensive legislation without further consideration and without intending to significantly alter the statute. The General Assembly should review § 9-10-104 at its next legislative session in fight of today’s decision and other recent decisions of this court which relate to who can raise paternity questions and with respect to what children. This is a major policy issue that cries for clear resolution.